Citation Nr: 0426431	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
trapezius muscle strain of the right shoulder associated with 
myositis of the cervical muscles with degenerative changes.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision issued by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for trapezius 
muscle strain of the right shoulder associated with myositis 
of the cervical muscles with degenerative changes and 
assigned an initial 10 percent disability rating, effective 
from May 9, 2002.  

In September 2003, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge of the Board, 
sitting in San Antonio, Texas; a copy of the hearing 
transcript is of record.  A friend, R. G., observed the 
proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2003); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  In 
particular, the Board observes that the RO has not provided 
the appellant with the regulation dealing with painful 
motion, 38 C.F.R. § 4.59 or all of the VCAA content-complying 
notice consistent with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159(b)(1) (2003) for the issue on appeal.  See VAOPGCPREC 
7-2004; see also Meyer v. Brown, 9 Vet. App. 425, 430-31 
(1996).  This should be done on remand.  

The Board notes that the duty to assist includes providing a 
VA medical examination when necessary for an adequate 
determination.  The record indicates that the most recent VA 
orthopedic examination was performed in August 2002.  After 
considering the findings from that examination, as well as 
other evidence of record, the RO determined that an 
evaluation higher than 10 percent was not warranted for the 
veteran's right shoulder disability.  Testimony and argument 
presented at the September 2003 hearing, as well as 
documented in written statements submitted on the veteran's 
behalf, indicate that the veteran's right shoulder disability 
reportedly has worsened since August 2002.  The veteran 
testified that he was not receiving treatment for his right 
shoulder disability but contends that it markedly affects his 
ability to function under normal, ordinary conditions of life 
due to, among other problems, persistent right shoulder pain; 
diminished ability to perform routine activities, such as 
lifting objects, changing bed linens, and driving; and 
weakness in the affected shoulder joint.  Such evidence 
suggesting functional loss due to pain, weakness, 
incoordination, and pain on movement of a joint must be 
considered consistent with pertinent law and regulations.  
See, e.g., 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Moreover, the Board takes 
particular note of the veteran's testimony concerning 
reportedly worsened limitation of motion since August 2002, 
as VA diagnostic criteria pertinent to this claim provide for 
ratings based upon objective clinical findings on the degree 
of limitation of motion in the affected shoulder joint.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003) (evaluates 
limitation of motion of affected arm).  Medical evidence also 
reveals that the veteran has arthritis in the right shoulder.  
Accordingly, criteria in 38 C.F.R. § 4.71a, Diagnostic Code 
5023 (2003) (myositis ossificans is evaluated on limitation 
of motion of affected parts, as degenerative arthritis), and 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003) (degenerative 
arthritis is essentially rated based upon limitation of 
motion as warranted by objective findings) could be 
pertinent, as they, too, evaluate limitation of motion.  On 
remand, the veteran should be afforded an orthopedic 
examination to determine the nature and the extent of his 
service-connected right shoulder disability.

The present appeal arises from an initial disability rating.  
However, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings for the veteran's service-
connected right shoulder disability; that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  On 
remand, the RO must consider whether staged ratings are 
warranted for the veteran's right shoulder disability.

In light of the foregoing, this claim is remanded for the 
following actions:

1.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and C.F.R. § 3.159 
(2003); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must request or tell the claimant to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
extent of the veteran's service-connected 
trapezius muscle strain of the right 
shoulder associated with myositis of the 
cervical muscles with degenerative 
changes.  All indicated tests or studies 
deemed necessary should be done.  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and it should so indicate in 
the report.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including X-ray 
examination and range of motion studies 
expressed in degrees.  If range of motion 
studies demonstrate any limitation of 
motion, the orthopedic examiner should 
discuss whether the limitation may be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
orthopedic examiner should specify any 
anatomical damage, identify the muscle 
groups involved, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
orthopedic examiner should specify any 
functional loss due to pain or weakness, 
if possible measured in degrees of 
limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the orthopedic examiner should 
provide an opinion as to the degree of 
any functional loss likely to result from 
a flare-up of symptoms or on extended 
use.  The orthopedic examiner should 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examination should 
include an evaluation of the nature and 
extent of arthritis in the right 
shoulder, as well as limitation of motion 
caused by the right shoulder disability.  
The orthopedic examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected disability 
and indicate whether right arm motion is 
limited to shoulder level, midway between 
side and shoulder level or to 25 degrees 
from the side.  

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.  

3.  After completion of the above, the RO 
should readjudicate the veteran's 
increased rating claim, including any 
additional evidence obtained by the RO on 
remand.  In particular, the RO's review 
should include consideration of all 
applicable diagnostic codes under 
38 C.F.R. §§ 4.71 (2003), the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); 
and staged ratings for the veteran's 
right shoulder disability.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The veteran and his representative have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


